 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     _______________________________________
 8                                          )
     AMAZON.COM,                            )
 9                                          )                   Case No. C18-0356RSL
                            Plaintiff,      )
10              v.                          )
                                            )                   ORDER GRANTING MOTION TO
11   WEI “TONY” JIANG, et al.,              )                   WITHDRAW
                                            )
12                          Defendants.     )
     _______________________________________)
13
14          This matter comes before the Court on counsel for defendant Wei “Tony” Jiang’s motion
15   to withdraw. Dkt. # 38. Having reviewed the papers submitted, the motion is GRANTED.
16   Hozaifa Y. Cassubhai, Lucas S. Michels, and Maria Tu are no longer counsel of record for Mr.
17   Jiang. The Clerk of Court is directed to terminate their participation in this case and to include in
18   the docket Mr. Jiang’s contact information:
19          10356 Cook Road
            Houston, Texas 77099
20
21          (503) 856-5948.
22   Mr. Jiang is now proceeding pro se in this litigation. Unless and until he retains new counsel, he
23   is expected to follow the local rules of this district (found at
24   http://www.wawd.uscourts.gov/sites/wawd/files/WAWDAllLocalCivilRules-2017.pdf) and the
25   Federal Rules of Civil Procedure. Defendant is specifically advised that requests for relief from
26   the Court must be in the form of a motion and all declarations must be signed, dated, and made

     ORDER GRANTING MOTION TO
     WITHDRAW
 1   under penalty of perjury. See LCR 7 and 10; 28 U.S.C. § 1746.
 2
 3         Dated this 24th day of October, 2018.
 4
 5
                                             A
                                             Robert S. Lasnik
                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER GRANTING MOTION TO
     WITHDRAW                                      -2-
